UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-7870



MARK A. TURNER,

                                           Plaintiff - Appellant,

         versus

BARBARA A. SCOTT, Clerk of General Sessions
Court,

                                            Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. William B. Traxler, Jr., District
Judge. (CA-95-3006-3-21-BC)


Submitted:   May 16, 1996                  Decided:   May 29, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Mark A. Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order adopting the

magistrate judge's recommendation on alternate reasoning and dis-

missing without prejudice this complaint pursuant to 42 U.S.C.

§ 1983 (1988). The order is not appealable because the defect on

which the dismissal was based could be cured by amending the com-
plaint. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10
F.3d 1064 (4th Cir. 1993). Accordingly, this court does not have

jurisdiction over this appeal and it must be dismissed.

     We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                          DISMISSED




                                2